       Case 1:20-cv-05441-KPF Document 206 Filed 08/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNIFORMED FIRE OFFICERS
ASSOCIATION, et al.,

                           Plaintiffs,               20 Civ. 5441 (KPF)

                    -v.-                                   ORDER

DEBLASIO, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On July 29, 2020, Communities United for Police Reform (“CPR”) filed a

motion to intervene in this action (Dkt. #41-48), which motion the Court held

pending resolution of the preliminary injunction motion. The Court granted in

part and denied in part the preliminary injunction on August 21, 2020. (Dkt.

#197). The Court is now in receipt of CPR’s letter requesting a formal ruling on

its motion. (Dkt. #201). Defendants and Plaintiffs oppose intervention. (Dkt.

#77-78).

      Pursuant to Federal Rule of Civil Procedure 24, a movant may intervene

as a matter of right under Rule 24(a) or with the Court’s permission under

Rule 24(b). Rule 24(a)(2) entitles a party to intervention of right when it timely

moves for intervention and “claims an interest relating to the property or

transaction that is the subject of the action, and is so situated that disposing

of the action may as a practical matter impair or impede the movant’s ability to

protect its interest, unless existing parties adequately represent that interest.”

Section 24(b)(1)(B) permits, at the Court’s discretion, intervention by a party

who timely moves and “has a claim or defense that shares with the main action
       Case 1:20-cv-05441-KPF Document 206 Filed 08/25/20 Page 2 of 3




a common question of law or fact.” CPR sought intervention under both

provisions.

      With respect to the standard for intervention of right, the Court

concludes that CPR has not overcome the “presumption of adequate

representation” that exists “when there is an identity of interest between the

putative intervenor and an existing party to the action.” Butler, Fitzgerald &

Potter v. Sequa Corp., 250 F.3d 171, 180 (2d Cir. 2001). The existing

Defendants share CPR’s interest in ensuring the affected public agencies’

compliance with New York’s Freedom of Information Law following repeal of

N.Y. Civil Rights Law § 50-a, and CPR has not shown evidence of “collusion,

adversity of interest, nonfeasance, or incompetence” sufficient to overcome the

presumption of adequacy of representation. Id. CPR’s request to intervene as

a matter of right is therefore DENIED.

      Nonetheless, the Court found CPR’s briefing opposing the Defendants’

motion for a preliminary injunction to be substantially helpful in resolving the

preliminary injunction motion because it presented unique information and

insights. Thus, the Court concludes that CPR’s participation moving forward

would “significantly contribute to full development of the underlying factual

issues in the suit and to the just and equitable adjudication of the legal

questions presented.” H.L. Hayden Co. of N.Y., Inc. v. Siemens Med. Sys., Inc.,

797 F.2d 85, 89 (2d Cir. 1986). Accordingly, CPR’s motion for permissive

intervention is GRANTED.
         Case 1:20-cv-05441-KPF Document 206 Filed 08/25/20 Page 3 of 3




     SO ORDERED.

Dated:       August 25, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
